                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JENISA A. BRENNECKE, individually and
 as special administrator of the estates of
 Marleen L. Comiskey and M. Marie Comiskey

                              Plaintiff,
                                                                           ORDER
         v.
                                                                       18-cv-883-jdp
 GERTRUDE F. LUDMER, U-HAUL
 INTERNATIONAL, INC. and INTACT
 INSURANCE CO.,

                              Defendants.


       This is personal injury suit against defendant Gertrude F. Ludmer and her insurers, U-

Haul International, Inc. and Intact Insurance Co. Plaintiff Jenisa A. Bennecke alleges that

Ludmer negligently crashed a car towing a U-Haul trailer into another vehicle, which was

occupied by Marleen Comiskey and M. Marie Comiskey. The Comiskeys were fatally injured.

Brennecke is Marleen’s sister and administrator of the Comiskeys’ estates.

       Defendants Ludmer and Intact Insurance Co. removed this case from the Circuit Count

for Dane County, Wisconsin. Dkt. 2. Because the notice of removal does not show that the

court can exercise jurisdiction over the case, the court will give defendants an opportunity to

file supplemental materials to cure the deficiencies. If they fail to do so, the court will remand

the case to state court.

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’rs, Local

150 v. Ward, 563 F.3d 276, 280 (7th Cir. 2009). Unless the party invoking federal jurisdiction

establishes complete diversity of citizenship among the parties and an amount in controversy

exceeding $75,000, or raises a federal question, the court must dismiss the case for lack of
jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th Cir. 2009).

Federal courts “have an independent obligation to determine whether subject-matter

jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559 U.S. 77, 94

(2010). The party invoking federal jurisdiction bears the burden of establishing that

jurisdiction is proper. Smart, 562 F.3d at 802–03.

       Defendants rely solely on 28 U.S.C. § 1332 as a basis for jurisdiction. That statute

requires complete diversity of citizenship between the parties and an amount in controversy

greater than $75,000. Complete diversity means that none of the defendants can be a citizen

of the same state as the plaintiff. See Smart, 562 F.3d at 803. Here, defendants have sufficiently

alleged that Brennecke is a citizen of Illinois and Ludmer is a citizen of Arizona. They also

allege that there is more than $75,000 in controversy. But defendants have not adequately

alleged the citizenship of U-Haul or Intact, nor have they made any allegations that would

permit the court to determine the citizenship of Marleen L. Comiskey and M. Marie Comiskey.

       Defendants allege that both U-Haul and Intact are corporations. A corporation is a

citizen of its state of incorporation and the state where it has its principal place of business.

Hertz, 559 U.S. at 88. Here, defendants state that U-Haul is an “out of state domestic

corporation with its registered agent being The Corporation Trust Company of Nevada, 701

S. Cason Street, Suite 200, Carson City, Nevada 89701.” Dkt. 2, ¶ 3. They do not specify U-

Haul’s state of incorporation or the state where it has its principal place of business. As for

Intact, defendants state that it is a “foreign corporation” with its principal place of business in

Toronto, Canada. Id. But they do not state specifically where it is incorporated; they simply

assert that it is foreign. Defendants must allege U-Haul’s state of incorporation and principal

place of business, as well as Intact’s state or country of incorporation.


                                                2
       Defendants also provide no allegations that would permit the court to determine the

citizenship of Marleen L. Comiskey and M. Marie Comiskey. Because Brennecke is suing in

her capacity as the legal representative of the estates of the Comiskeys in addition to on her

own behalf, it is necessary to determine not only Brennecke’s citizenship, but also the

citizenship of the decedents at the time they died. 28 U.S.C. § 1332(c)(2) (“[T]he legal

representative of the estate of a decedent shall be deemed to be a citizen only of the same State

as the decedent[.]”); Hunter v. Amin, 583 F.3d 486, 491–92 (7th Cir. 2009) (no subject matter

jurisdiction under § 1332 in case brought by representative of estate without showing

decedent’s citizenship at time of death). It may be that the Comiskeys were citizens of

Wisconsin, the state in which their estates are pending. See Dkt. 2-1, ¶ 1. But the court cannot

simply assume that. Defendants must allege the state or states in which the Comiskeys were

citizens.

       The court will give defendants an opportunity to file supplemental materials showing

that U-Haul, Intact, and the Comiskeys’ citizenship is diverse. If defendants fail to make that

showing, I will remand the case to state court.




                                                  3
                                           ORDER

       IT IS ORDERED that defendants may have until March 19, 2019, to show cause why

this case should not be remanded to state court for lack of subject matter jurisdiction.



       Entered March 5, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               4
